                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FIDELITY NATIONAL TITLE
INSURANCE CO.,
               Plaintiff,                                   CIVIL ACTION

               v.

ASSURANCE ABSTRACT CORP.,                                   No. 18-1332
              Defendant.


                                             ORDER

       AND NOW, this 12th day of April, 2019, upon consideration of Alexander Pekerman's

and Thor Equity, LLC's Motion to Dismiss (Doc. No. 26), Assurance Abstract Corp. 's response

(Doc. No. 30), and the parties' supplemental briefing (Doc. Nos. 35 and 36), and following an oral

argument, it is ORDERED that the Motion (Doc. No. 26) is GRANTED and Alexander Pekerman

and Thor Equity, LLC are DISMISSED from the case.




                                                           D STA TES DISTRICT JUDGE
